Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 1 of 28 PageID: 538




                         EXHIBIT 4
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 2 of 28 PageID: 539



                    FINANCIAL INDUSTRY REGULATORY AUTHORITY


 In the matter of                                Examination No.
                                                 20080137492
 GUY GENTILE




                         WELLS SUBMISSION ON BEHALF OF
                                 GUY GENTILE




                                                 Adam Ford
                                                 Harris, O'Brien, St. Laurent &
                                                 Chaudhry LLP
                                                 111 Broadway, Suite 1502
                                                 New York, NY 10006
                                                 (917) 512-6937
                                                 aford@harrisobrien.com

                                                 Attorney for Guy Gentile
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 3 of 28 PageID: 540




                                                             TABLE OF CONTENTS


 TABLES OF AUTHORITIES ..................................................................................................... ii
 INTRODUCTION ........................................................................................................................ 1
 PRELIMINARY STATEMENT ................................................................................................. 2
 FACTUAL BACKGROUND ....................................................................................................... 4

    I.        U.S. residents are blocked from accessing SureTrader’s website advertisements .................. 6

    II.       SureTrader’s internet activity did not target U.S. persons; the Timothy Sykes Webcast only
              solicited non-U.S. persons............................................................................................................ 10
 LEGAL ARGUMENT ................................................................................................................ 12

    I.        Foreign broker dealers may service U.S. investors without registering with the Commission
              if they do not affirmatively solicit them ..................................................................................... 12

    II.       A foreign broker dealer’s advertising on its website is not a solicitation as long as it takes
              “reasonable measures” to not service any U.S. investor that was targeted by the foreign
              broker dealer’s other Internet Activities ................................................................................... 13

          A. SureTrader’s website does not solicit U.S. citizens or residents ................................................ 16

              1.          SureTrader goes beyond the Commission guidance on maintaining a website and
                          it implemented reasonable procedures to ensure it does effect securities
                          transactions with U.S. persons as a result of its Internet activities……………16

          B. No content contained in SureTrader.com is targeted at U.S. persons and nothing said during the
             Sykes Webcast was obviously targeted at U.S. persons. ............................................................... 17

    III. Mr. Gentile did not aid and abet any violation ......................................................................... 19

          A. There is no underlying violation; Mr. Gentile had no awareness of a violation, and acted in good
             faith. ............................................................................................................................................... 19

    IV. A disciplinary action against Mr. Gentile for this conduct is inconsistent with the
        Commission’s approach to foreign broker dealers and would raise due process concerns .. 21


 CONCLUSION ........................................................................................................................... 23




                                                                                   i
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 4 of 28 PageID: 541



                                                 TABLES OF AUTHORITIES


 Cases
 Abell v. Potomac Ins. Co., 858 F.2d 1104, 1126 (5th Cir. 1988), ................................................ 22
 Abraham & Sons Capital, Inc., 75 S.E.C. Docket 1481, 1492 (July 31, 2001)............................ 22
 Feldman v. Google, Inc., 513 F. Supp. 2d 229, 236 (E.D. Pa. 2007). .......................................... 10
 Fryar v. Abell, 492 U.S. 914 (1989) ............................................................................................. 22
 Graham v. SEC, 222 F.3d 994, 1000 (D.C. Cir. 2000)……………………………………..........22
 Securities and Exchange Commission v. Gibraltar Global Securities, Inc. et al., No. 13 Civ.
   2575..................................................................................................................................... 25, 26
 Statutes, Rules, and Other Authorities
 54 Fed. Reg. 30013, 30020 (July 18, 1989) ............................................................................ 15, 16
 Exchange Act Rule 15a-6 ...................................................................................................... 4, 5, 6
 FINRA Rule 2010 ........................................................................................................................... 4
 FINRA Rule 2110 ........................................................................................................................... 4
 Section 15 of the Securities and Exchange Act of 1934 ................................................................. 4
 Arthur F. Mathews, Enforcement and Litigation under the Federal Securities Laws 1973. ........ 20
 Registration Requirements for Foreign Broker-Dealers, Exchange Act Release No. 27017
 (July 11, 1989) .............................................................................................................................. 15
 S.E.C., Report of the Advisory Committee on Enforcement Policies and Practices
 (June 1, 1972)................................................................................................................................ 20
 Use of Internet Web Sites To Offer Securities, Solicit Securities Transactions, or Advertise
    Investment Services Offshore, Release No. 33-7516 (Mar. 23, 1998) .......................... 14, 15, 21




                                                                         ii
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 5 of 28 PageID: 542




                                         INTRODUCTION

        Guy Gentile is the founder and a director of Swiss America Securities, Ltd (d/b/a

 SureTrader), a foreign broker dealer. On November 12, 2013, FINRA Enforcement Staff

 advised Mr. Gentile that it had made a preliminary determination to recommend a disciplinary

 action be brought against him for violating NASD Conduct Rule 2110 and FINRA Rule 2010,

 for aiding and abetting SureTrader in violating Section 15 of the Securities and Exchange Act of

 1934. The preliminary determination is premised on a finding that SureTrader engaged in

 securities transactions for or on behalf of U.S. persons without registering with the United States

 Securities Exchange Commission (the “Commission”). During a phone conference that same

 day, the Enforcement Staff acknowledged that unregistered foreign broker dealers may perform

 services on behalf of U.S. persons if they do not solicit the US customer. However, the

 Enforcement Staff takes the position that the SureTrader website is a form of solicitation, which

 eliminates the statutory registration exemption. While it has described the website as the “main

 issue,” the Enforcement Staff has also concluded that a disciplinary action is appropriate because

 Mr. Gentile took part in other internet activities constituting improper solicitation, namely a

 single webcast with Timothy Sykes on February 8, 2013. Because SureTrader is a Bahamian

 broker dealer not registered with FINRA, Enforcement Staff seeks to pursue a disciplinary action

 against Mr. Gentile on an aiding and abetting theory. That is, the Enforcement Staff believes Mr.

 Gentile knew that SureTrader was violating Rule 15 by advertising itself on its website and

 taking part in the webcast, and intentionally rendered substantial assistance in the violation.

        The Enforcement Staff’s preliminary determinations are erroneous. There is no basis for

 an action against Mr. Gentile, and none should be recommended.




                                                  1
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 6 of 28 PageID: 543



                                 PRELIMINARY STATEMENT

        Foreign broker dealers are permitted to engage in securities transactions for or on behalf

 of U.S. persons, so long as the foreign broker dealer does not affirmatively solicit the customer.

 Swiss America, through its Director and Chief Compliance Officer – not Mr. Gentile – followed

 the letter of the law and all available SEC guidance regarding soliciting U.S. persons, and took

 every reasonable step to comply with these rules and guidance. Specifically, once Swiss

 America decided it would start accepting unsolicited United States investors as customers, the

 company’s Chief Compliance Officer:

        1.          Set up an internal infrastructure that included strict policies and practices to
                    prevent solicitation of U.S. customers;
        2.          Redesigned the SureTrader website to include a pop-up blocker that prohibits
                    U.S. customers from accessing any substantive information contained in it;
        3.          Redesigned the website so that every page carries a bold, unambiguous
                    warning that Swiss America is not intended for and does not service U.S.
                    customers;
        4.          Drafted new account opening documents which preclude opening an account
                    for any potential new customer who might be a U.S. person, unless the Chief
                    Compliance Officer determines that person was not solicited by Swiss
                    America in any way; and
        5.          Drafted and maintains new account opening documents that require all U.S.
                    persons to truthfully confirm that they affirmatively reached out to Swiss
                    America without Swiss America having done anything affirmative to solicit
                    that customer.
 These facts would be a complete defense to any allegation that Swiss America violated Rule 15

 on the basis of it maintaining a website.

        Nor can Mr. Gentile’s appearance in the February 8, 2013 Timothy Sykes webcast be

 said to constitute an improper solicitation of US persons. In keeping with Swiss America’s strict

 non-solicitation policies outlined above, Mr. Gentile intended to, and did, solicit only non-U.S.

 persons during the course of that interview. Before starting the interview, Mr. Gentile was clear

 to Mr. Sykes that neither of them could say anything that could be misinterpreted as soliciting


                                                   2
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 7 of 28 PageID: 544



 U.S. persons. And a review of the video proves this – everything both men said was directed

 specifically at non-U.S. persons. Moreover, SureTrader took reasonable measures to ensure that

 it did not effect securities transactions with U.S. persons as a result of this de minimis Internet

 activity. Specifically, Swiss America blocks U.S. persons from accessing its website.

 Furthermore, Swiss America’s internal policies permit a U.S. person to open an account only if

 the Chief Compliance Officer has determined that these customers initiated the transaction with

 SureTrader without solicitation. The Sykes webcast, therefore does not eliminate SureTrader’s

 exemption from registration, and there is no primary Rule 15 violation.

         Here, of course, the question is not just whether Swiss America violated Rule 15a-6, but

 whether Mr. Gentile intentionally aided and abetted that violation. While Enforcement Staff

 takes the position that a Rule 15 violation is a strict liability offense, aiding and abetting, of

 course, requires exacting proof of intent. Given the extraordinary efforts Swiss America

 undertook to solicit only non-United States customers, to not solicit U.S. persons, to block US

 persons from accessing its website, to prevent opening an account for a U.S. persons if they were

 solicited in any manner, and Mr. Gentile’s good faith belief that these policies and practices were

 squarely in line with Commission rules and guidance, it is inconceivable how FINRA can make

 out a claim that Swiss America violated this rule, let alone that Mr. Gentile intentionally aided

 and abetted in it.

         Moreover, even if FINRA now determines that SureTrader’s efforts were lacking, and

 therefore can be found to have violated Rule 15, Mr. Gentile had no prior notice of this new

 interpretation. At the time, Mr. Gentile reasonably believed SureTrader was operating squarely

 within the bounds of the law. And his belief regarding SureTrader’s compliance was more than

 reasonable; the Enforcement Staff’s position in this proposed disciplinary action is entirely



                                                    3
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 8 of 28 PageID: 545



 novel. To our knowledge, FINRA has not brought a single case alleging a Rule 15 violation

 based on facts similar to those here. The Enforcement Staff’s preliminary determination that Mr.

 Gentile aided and abetted SureTrader is a post hoc interpretation of the relevant rules and formal

 SEC guidance, and attempts to penalize Mr. Gentile for conduct that he could not possibly have

 known would later be deemed a violation. Any disciplinary action here would raise serious due

 process concerns. Further, disciplinary proceedings would undermine at least thirty years of the

 Commission’s thoughtful public policy determination that offshore broker dealers may service a

 U.S. customer so long as the broker dealer takes no affirmative steps to solicit that customer.

 Bringing a disciplinary action against Mr. Gentile would accomplish the exact opposite of the

 SEC’s stated public policy underpinning these regulations. Accordingly, Mr. Gentile respectfully

 requests that FINRA decline to pursue this matter any further.

                                        FACTUAL BACKGROUND


           Swiss America is a Nassau, Bahamas-based broker dealer licensed by the Securities

 Commission of the Bahamas. It is not registered with the SEC and is not a FINRA member.

 SureTrader is a division of Swiss America that provides on-line trading access for international

 equities traders.1 It is among the few (if not only) Bahamian broker dealers that offers its

 international customers the ability to trade securities.

           Guy Gentile founded SureTrader in December 2011. Mr. Gentile is a veteran securities

 trader and entrepreneur who prior to founding SureTrader had created several entities that are

 based on online trading, proprietary trading, high-speed algorithmic trading and financial trading

 technology. In 1999, he founded Stock USA Execution Services, Inc., a United States registered


 1
     There is no relevant distinction between the two entities.


                                                         4
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 9 of 28 PageID: 546



 broker dealer that provides trade execution and brokerage services to high-frequency,

 institutional, broker dealer and active-trading clients. In 2009, he founded ProTrade Securities,

 LLC, a SEC registered broker-dealer and member of the CBSX Stock Exchange. Mr. Gentile has

 never been censured or barred by any regulatory agency.

        Swiss America currently has 15 employees who report to SureTrader’s Director and

 Chief Compliance Officer, Philip Dorsett, a nine-year veteran of the securities industry. Mr.

 Dorsett received his Bachelor’s degree from the University of South Florida and his Masters in

 Business Administration (MBA) in Finance from Nova Southeastern University. He stays

 current with the regulatory environment and regularly attends compliance workshops and

 securities training institutes. SureTrader’s decision to hire Mr. Dorsett as a CCO was covered in

 the Bahamian press and treated as a sign of SureTrader’s impressive market presence in that

 country and around the world. In addition to Mr. Dorset, SureTrader’s management includes a

 certified public accountant, and each of 15 SureTrader employees has, at a minimum, a

 bachelor’s degree.

        SureTrader has, in a very short amount of time, established itself as one of the most well-

 respected and largest broker dealers in the Bahamas. It is attractive to its international customers

 for a number of reasons. SureTrader permits customers to open an account with a minimal initial

 investment, an opportunity that is premised on the firm’s novel philosophy that it is possible to

 be a successful day trader with significantly less startup capital than typically suggested.

 Because the firm is in the Bahamas, and is regulated by the Bahamian Securities Commission, it

 is not subject to the same regulations as firms that are under the jurisdiction of Canada, the

 European Union and the United States. Specifically, clients are not subject to the Commission’s

 Pattern Day Trading Rule. The firm also offers clients a 6:1 margin, which is significantly



                                                   5
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 10 of 28 PageID: 547



 greater than the Canadian 3:1 margin cap and the US 4:1 limit. (Because of this increased

 leverage, however, the firm requires its clients to diversify, and hedge themselves.) SureTrader

 also charges substantially less per trade than conventional online brokerages. These attributes

 permit SureTrader to promote itself and to solicit non-U.S. persons to use it as their broker

 dealer, rather than an American, Canadian, or European broker dealer. SureTrader.com directly

 compares itself to QuestTrade (a Canadian Broker Dealer) and Saxo (a European Broker).

        Under Mr. Dorsett’s watch, SureTrader markets its services only to the English-speaking

 market outside of the United States. The attached summary of SureTrader’s Google AdWords

 campaigns shows that SureTrader is focused on the English-speaking investor populations in

 several countries, including Australia, the Bahamas, Canada, Germany, India, the Netherlands

 and the United Kingdom. A November 2013 screen shot of SureTrader’s Google AdWords

 campaign is attached hereto as Exhibit A. Similarly, SureTrader’s Facebook marketing campaign

 is targeted to several non-U.S. jurisdictions. A November 2013 screen shot of SureTrader’s

 Facebook advertising is attached hereto as Exhibit B. Analytical data from Facebook suggests

 that SureTrader has achieved deepest market penetration in New Delhi, India. See screen shot of

 SureTrader’s Facebook page, attached hereto as Exhibit C. SureTrader does not market itself to

 U.S. persons through any print or electronic media, nor does it target the United States in any

 Google, Twitter, Facebook, or other social-media advertising platform.

   I.   U.S. residents are blocked from accessing SureTrader’s website advertisements

        SureTrader takes its non-solicitation obligation under Rule 15a-6 seriously, and has taken

 every reasonable measure to ensure that it, and its employees, comply with the Rule. Perhaps

 most significantly, it blocks potential U.S. investors from accessing its website,

 “www.suretrader.com” (“the SureTrader website”).



                                                  6
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 11 of 28 PageID: 548



         When any individual’s browser opens to the SureTrader website, the viewer is not taken

 to the SureTrader.com homepage, but is rather confronted by a “pop-up” blocker. The pop-up

 has the effect of prohibiting access to any information that is on the website unless the viewer

 first affirms and agrees with the site’s terms and conditions. This pop-up blocker states in

 relevant part:

         **Swiss America Securities, Ltd (SureTrader) does not service accounts for
         U.S. citizens, U.S. residents or U.S. corporations.
         Click continue below if you are a Non-US resident and you have read and
         understood SAS policy with regard to US customers and would like to
         continue.


 A copy of the full text of the “Terms and Conditions” contained in the pop-up blocker is attached

 hereto as Exhibit D. Only individuals who accept this pop-up clickwrap agreement,2 in which

 the individual affirms they are not a U.S. resident, are given access to information on the

 website.

         This firm practice reflects a conservative approach to Rule 15a-6, as there is nothing in

 the Commission’s guidance that suggests a foreign broker dealer must take affirmative steps to

 block U.S. persons from viewing its website. There is no known, legitimate, technological

 manner to completely block U.S. residents from accessing a particular website. The pop up

 clickwrap agreement is an effective and reasonable mechanism for preventing U.S. residents

 from accessing the SureTrader site. Indeed, other industries regularly utilize such agreements in

 order to insulate themselves from charges of inappropriate advertising. For example, while there


 2
  “A clickwrap agreement appears on an Internet webpage and requires that a user consent to any terms or
 conditions by clicking on a dialog box on the screen in order to proceed with the Internet transaction.”
 Feldman v. Google, Inc., 513 F. Supp. 2d 229, 236 (E.D. Pa. 2007). Courts have almost universally held
 such express clickwrap agreements to be enforceable. Id. at 235-39 (upholding clickwrap forum-selection
 clause).


                                                    7
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 12 of 28 PageID: 549



 is no law requiring alcohol manufacturers to block their websites from minors by using an age

 verification clickwrap agreement, practically every producer does so.3 The practice is in accord

 with guidance from the Federal Trade Commission that such methods are a best practice for

 preventing minors from accessing a website. The FTC has noted that, unlike other advertising

 such as “television or print ads,” web sites are different because “consumers must seek them out”

 and “their content does not appear unsolicited.” 4 Similarly, here SureTrader operated under

 the reasonable assumption that its clickwrap agreement would be as effective in preventing U.S.

 persons from accessing its website.

         SureTrader anticipated that an individual who was confronted with the pop up blocker

 might lie about citizenship. While Commission guidance is that foreign broker dealers will not

 be found to have solicited any U.S. Person that circumvents the reasonably designed measures,

 i.e., by falsely responding to residence questions, SureTrader nevertheless instituted additional

 safeguards.5 In addition to the pop up blocker, SureTrader designed its website so that every

 page on SureTrader.com displays the following message, in bold, conspicuous lettering:




 3
  The three major alcohol manufacturer industry groups have adopted age verification as a best practice.
 See Beer Institute Advertising and Marketing Code at 4; Distilled Spirits Council of the United States,
 Guidance Note on Responsible Digital Marketing Communications at 1, available at
 www.discus.org/assets/1/7/DISCUS_Digital_Communications_Guidelines.pdf; Wine Institute, Guidance
 Note on Digital Marketing Communications at 1, available at
 www.wineinstitute.org/files/Digital_Marketing_Guidelines_FINAL.pdf (same).
 4
   In 1999, the FTC identified, as a best practice, the “use of systems to limit access to [alcohol web] sites
 to users that state that they are over the age of 21.” Federal Trade Commission, Alcohol Marketing and
 Advertising: A Report to Congress, at 16 (September 2003), available at
 www.ftc.gov/sites/default/files/documents/reports/alcohol-marketing-and-advertising-federal-trade-
 commission-report-congress-september-2003/alcohol08report.pdf).
 5
  See Use of Internet Web Sites To Offer Securities, Solicit Securities Transactions, or Advertise
 Investment Services Offshore, Release No. 33-7516, at 6 (Mar. 23, 1998) (“The 1998 Release”), available
 at www.sec.gov/rules/interp/33-7516.htm.


                                                       8
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 13 of 28 PageID: 550



                Swiss America Securities, Ltd (SureTrader) does not service
                accounts for U.S. citizens, U.S. residents or U.S.
                corporations.
                Swiss America Securities, Ltd does not solicit U.S. resident
                clients.
 This disclaimer is positioned in the website such that it is impossible for anyone who is

 viewing the website to notice see it. SureTrader decided to include this language on its

 website specifically because it is recommended by the United States Securities and

 Exchange Commission as a best practice for foreign broker dealers.

        Further, the SureTrader website is designed so that the only way any individual can open

 an account with SureTrader is to fill out an online application that is only accessible through the

 website. The application requires disclosure of personal information including, among other

 things, the applicant’s financial background (including references), investment experience, and

 mailing address. The purpose of requiring a mailing address is to enable SureTrader to

 determine whether a potential client is a U.S. resident.

        If SureTrader becomes aware that the potential customer is a U.S. resident, i.e., by

 noticing a US address on the application, SureTrader policies, overseen by the company’s Chief

 Compliance Officer, require an inquiry into whether that individual was solicited by SureTrader

 or whether the individual initiated contact with the company on their own accord. One of the

 application forms required for U.S. residents who seek to open an account with Swiss America is

 an “Unsolicited Acknowledgement Agreement” (“the UAA”). The UAA includes the

 affirmation that “in no way did Swiss America Securities, Ltd solicit me to become a client. I

 initiated contact with Swiss America Securities, Ltd. on an unsolicited basis.” UAA ¶ i. In this

 manner, Swiss America is able to track U.S. persons for whom it effects securities transactions to




                                                  9
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 14 of 28 PageID: 551



 ensure that these clients came to SureTrader on their own accord and were not solicited by any

 internet activity.

     II.   SureTrader’s internet activity did not target U.S. persons; the Timothy Sykes
           Webcast only solicited non-U.S. persons

           Timothy Sykes is a respected personality among securities traders who gained his

 reputation by having made his first million from using the thousand dollars he received for his

 bar mitzvah to trade securities. 6 He now makes a living both trading for himself, and training

 his “students” (traders who pay Mr. Sykes for access to his various instructional content) how to

 make money in trading stocks. He runs a website under the Timothyskyes.com domain name,

 which is where his students have access to his live webcasts, and other research materials. Mr.

 Sykes has over 2,500 students in over 65 countries.7 Mr. Sykes is not an officer, director,

 employee, nor does he have any ownership interest in SureTrader (or Swiss America).

           Having had a pre-existing relationship with Mr. Gentile, Mr. Sykes opened an account

 with SureTrader once the company started accepting US customers.8 Mr. Sykes found early

 success there and accordingly began touting it to his students. He also signed up with the

 affiliate program, in which SureTrader clients are entitled to referral fees for referring non-US

 clients to SureTrader.




 6
  Mr. Sykes has been described as “a voluble . . . hedge fund manager who made more than a million
 dollars off his bar mitzvah money” through online trading. Michael de la Merced, “Culturally, Hedge
 Funds Go Public,” New York Times (December 8, 2006) (available at
 www.nytimes.com/2006/12/08/business/media/08hedge.html?_r=1&).
 7
     TimothySykes.com, available at www.timothysykes.com/about/#.
 8
  For the first few months SureTrader was open the company had a policy to not accept any U.S. persons
 as clients. At that time, none of the non-solicitation policies discussed herein were in effect, as there was
 no need because of the general ban on providing services for U.S. persons.


                                                      10
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 15 of 28 PageID: 552



 Sykes signed the standard affiliate contract, which states in relevant part:

                 IT IS SPECIFICIALLY STATED THAT ACCESS TO AND/OR ANY USE
                 OF, THE WEBSITE AND/OR THE PRODUCT AND/OR ANY SERVICES
                 PROVIDED BY SURETRADER BY ANY RESIDENT AND/OR CITIZEN
                 OF THE UNITED STATES OF AMERICA IS PROHIBITED. YOU MUST
                 ABIDE BY ALL RULES AND REQUIREMENTS SET FORTH IN THE
                 TERMS AND CONDITIONS OF OUR WEBSITE WITH RESPECT TO
                 LEGALITY AND ELIGIBILITY OF USERS OF THE PRODUCT.



 Accordingly, Mr. Sykes, like all other clients who have signed up for the affiliate program, is

 well aware of SureTrader’s policies regarding U.S. persons.

         In early February 2012, Mr. Sykes traveled to the Bahamas and visited SureTrader’s

 offices, where he broadcasted a live-stream webcast on or about February 8. During the filming

 of this webcast, Mr. Sykes invited Mr. Gentile to discuss SureTrader’s business. Importantly,

 Mr. Gentile agreed to be interviewed during the webcast only after: (1) inquiring with the Chief

 Compliance Officer whether this type of internet activity was permissible; (2) receiving approval

 from the CCO; (3) reminding Mr. Sykes that he could not say anything that could be construed

 as soliciting U.S. persons; and (4) receiving such assurance from Mr. Sykes. The interview lasted

 roughly twenty minutes, and during the entire question and answer period, Mr. Gentile was clear

 that he was only interested in soliciting non-U.S. persons and that SureTrader does not solicit

 U.S. persons.

        Mr. Gentile did not originally believe that the video was being recorded and made

 available to the public on Mr. Sykes’ website. However, as soon as he learned about it, he

 requested that Mr. Sykes embed the required non-solicitation language on the video’s landing

 page. This, combined with SureTrader’s Website, which blocks US citizens from viewing it,

 satisfied SureTrader’s Chief Compliance Officer – and Mr. Gentile – that SureTrader had taken

 sufficient precautionary measures reasonably designed to ensure that this internet activity did not


                                                  11
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 16 of 28 PageID: 553



 result in effecting securities transactions on behalf of U.S. persons. Other than this single

 webcast, Enforcement Staff has not brought any other questionable Internet activity to Mr.

 Gentile’s attention.

                                          LEGAL ARGUMENT

      I.   Foreign broker dealers may service U.S. investors without registering with the
           Commission if they do not affirmatively solicit them


           Foreign broker dealers are permitted to engage in securities transactions with or on behalf

 of US persons without registering with the Securities and Exchange Commission so long as the

 broker dealer did not solicit the U.S. customer.9 In adopting this exemption, the Commission

 sought to avoid a regulatory scheme in which foreign broker-dealers “refuse to deal with U.S.

 persons under any circumstances.”10 Indeed, the Commission’s policy since the late 1980s has

 been to foster the ability of U.S. customers to benefit from the “increasing internationalization of

 the securities marketplace,” and the steadily increasing “desire of investors to trade in financial

 markets around the world.”11 The Commission was clear that the unsolicited trades exemption

 of Rule 15a-6 should foster the ability of U.S. investors to seek out opportunities to utilize the

 9
  See Exchange Act § 15(a)(2); Rule 15a-6; Registration Requirements for Foreign Broker-dealers,
 Exchange Act Release No. 27017 (July 11, 1989), 54 Fed. Reg. 30013, 30020 (July 18, 1989) (“Adopting
 Release”).9
 10
      The Adopting Release notes at 30017:

           Although the requirements of Section 15(a) do not distinguish between solicited and
           unsolicited transactions, the Commission does not believe, as a policy matter, that
           registration is necessary if U.S. investors have sought out foreign broker-dealers outside
           the United States and initiated transactions in foreign securities markets entirely of their
           own accord. In that event, U.S. investors would have taken the initiative to trade outside
           the United States with foreign broker-dealers that are not conducting activities within this
           country. Consequently, the U.S. investors would have little reason to expect these foreign
           broker-dealers to be subject to U.S. broker-dealer requirements. Moreover, requiring a
           foreign broker-dealer to register as a broker-dealer with the Commission because of
           unsolicited trades with U.S. persons could cause the foreign broker dealer to refuse to
           deal with U.S. persons under any circumstances.
 11
    Id. at 30014.


                                                      12
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 17 of 28 PageID: 554



 services of foreign broker-dealers, and that foreign broker dealers should not believe they are

 prohibited from dealing with U.S. investors under any circumstances.

            The Adopting Release did not attempt to fully define solicitation, preferring instead to

 leave the question to staff interpretation on a “case by case basis.”12 The Commission, however,

 did provide examples of conduct that would constitute solicitation: telephone calls from a

 broker-dealer to a customer encouraging use of the broker-dealer to effect transactions;

 advertising one’s function as a broker or a market maker in newspapers or periodicals of general

 circulation in the United States or on any radio or television station whose broadcasting is

 directed into the United States; and conducting investment seminars for U.S. investors.13 In

 short, the Commission categorized “solicitation” as affirmative actions by a foreign broker dealer

 specifically directed at a U.S. person.

  II.       A foreign broker dealer’s advertising on its website is not a solicitation as long as it
            takes “reasonable measures” to not service any U.S. investor that was targeted by
            the foreign broker dealer’s other Internet Activities

            The only guidance issued by the Commission on the use of websites and the internet was

 issued in March 1998, at a time when the internet bore little resemblance to what it does today.

 Indeed, while it is hard to comprehend, Google did not exist in March 1998 and dial-up modems

 were the norm, greatly restricting the flow of information. Searching the web was a slow and

 cumbersome process, with unreliable search engines and slow connection speeds. Blogs had not

 yet come into widespread use, and video sharing was not available (YouTube is another eight

 years away).

            Against this backdrop, the Commission issued guidance regarding how foreign broker

 dealers may (1) advertise on a website, and (2) engage in other “internet activities” without

 12
      Id. at 30021.
 13
      Id. at 30018.


                                                    13
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 18 of 28 PageID: 555



 running afoul of non-solicitation regulations.14 The Commission “clarified” (without altering the

 fundamental registration requirements) that a foreign broker dealer’s merely advertising on a

 website will not constitute solicitation of a US customer. If a foreign broker dealer wishes to

 engage in other “Internet activities,” besides advertising on a website, it must take “measures

 reasonably designed to ensure that it does not effect securities transactions with U.S. persons. . .”

 who were exposed to the internet activities.

            The Commission did not define the term “Internet activities,” but since the Commission

 stated that it was only clarifying pre-existing rules without altering them, the Commission must

 have intended that the phrase “Internet activities” be interpreted in line with the examples of

 “solicitation” provided in the Adopting Release, i.e., direct solicitation such as phone calls to a

 U.S. person, targeted mailings, advertisements in papers of general circulation. This is a

 reasonable interpretation of the 1998 Release, especially in light of the Commission’s guidance

 that the registration exemptions should not be interpreted to, “preclude some of the most

 promising internet applications by investors, issuers, and financial service providers.”15

            For illustrative purposes, the Commission provided an example of one “reasonable

 measure” to protect against an accusation that any Internet activity was intended to solicit U.S.

 persons:

        •   Posting of a prominent disclaimer on the Web site either affirmatively delineating the
            countries in which the broker-dealer's services are available, or stating that the services
            are not available to U.S. persons; and
        •   Refusing to provide brokerage services to any potential customer that the broker-dealer
            has reason to believe is, or that indicates that it is, a U.S. person, based on residence,
            mailing address, payment method, or other grounds.16
 14
   See Use of Internet Web Sites To Offer Securities, Solicit Securities Transactions, or Advertise
 Investment Services Offshore, Release No. 33-7516 (Mar. 23, 1998) (“The 1998 Release”), available at
 www.sec.gov/rules/interp/33-7516.htm.
 15
      The 1998 Release § III.A.
 16
      Id. § III.B.


                                                     14
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 19 of 28 PageID: 556




 However, the Commission left individual Compliance officers to determine if better, alternative

 options exist. Indeed, the Commission stressed that “[t]hese procedures are not exclusive” and

 that “[a]doption of other equally or more effective precautions can also suffice to demonstrate

 that the broker-dealer does not effect securities transactions with U.S. persons as a result of its

 Internet activities.”17 Stated differently, while posting a prominent disclaimer on the website that

 contains promotional materials and refusing to provide services to any potential U.S. person is

 one way for foreign broker dealers to engage in Internet activity and avoid running afoul of the

 non-solicitation rules, these are not the only precautions foreign broker dealers can take to ensure

 that their Internet activities have not targeted U.S. persons and resulted in engaging in securities

 transactions for or on behalf of an investor that did not reach out to the broker dealer “on their

 own accord.”

            The Commission also instructed foreign broker dealers that have a website and intend to

 rely on Rule 15a-6’s exemption that they should obtain “as a precaution reasonably designed to

 prevent [a finding of solicitation], affirmative representations from potential U.S. Customers that

 they deem unsolicited that those customers have not previously accessed their websites.” Or the

 broker-dealer could maintain records that are “sufficiently detailed and verifiable to reliably

 determine that such U.S. customers had not obtained access to its website.”18




 17
      Id.
 18
      Id. § VII.A..


                                                   15
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 20 of 28 PageID: 557



             A.      SureTrader’s website does not solicit U.S. citizens or residents

                  1. SureTrader goes beyond the Commission guidance on maintaining a website
                     and it implemented reasonable procedures to ensure it does effect securities
                     transactions with U.S. persons as a result of its Internet activities.

         Once SureTrader changed its policy to start accepting non-solicited U.S. persons as

 customers in early 2012, SureTrader’s Compliance Officer reviewed all relevant Rules and

 Commission guidance. While the Guidelines are outdated, internally contradictory, and unclear,

 SureTrader made a good faith effort to put into place firm policies aimed at conducting business

 squarely in line with U.S. non-solicitation laws. By any objective measure, SureTrader went

 beyond what the most recent Commission guidance suggests as a best practice for avoiding

 solicitation of U.S.-based persons. 19 While SureTrader did not (nor was it required to) refuse to

 effectuate securities transactions for any U.S. person under any circumstances, it followed the

 Commission’s guidance by adopting other, “equally or more effective precautions” to avoid

 doing business with U.S. persons that accessed its website or its Internet activity. Such measures

 included: (1) preventing U.S. persons from accessing its website, and (2) reminding all visitors

 on every page of its website that Swiss America Securities does not service U.S. resident clients.

 These two design features of the SureTrader website negate any charge of improper solicitation.

         But the company, following Commission guidance, has also maintained records that are

 sufficiently detailed and verifiable to reliably determine both that SureTrader’s Internet activities

 did not result in effecting securities transactions with U.S. persons, and that none of its U.S.

 customers were solicited. Every United States person that has opened an account with

 19
   SureTrader’s interpretation of the Commission’s guidance regarding maintaining a website also finds
 support in a more well-developed area of law of in personam jurisdiction. In determining whether a
 potential defendant’s Internet activity has subjected him or her to a court’s jurisdiction, federal courts
 employ a “sliding scale analysis” considering “the nature and quality of commercial activity that an entity
 conducts over the Internet.”19 Generally, personal jurisdiction does not extend to “defendants who simply
 post information on a web site that is accessible to residents of the forum state. Such ‘passive’ web sites
 do no more than make information available to those interested in it.”


                                                     16
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 21 of 28 PageID: 558



 SureTrader has executed an Unsolicited Acknowledgement Agreement affirming that they

 “initiated contact with Swiss America Securities on an unsolicited basis.” Swiss America

 maintains all of these records in the ordinary course of business.

            B.      No content contained in SureTrader.com is targeted at U.S. persons and
                    nothing said during the Sykes Webcast was obviously targeted at U.S.
                    persons.


        What constitutes an adequate measure to avoid targeting U.S. investors is obviously case

 specific. The Commission takes a totality of the circumstances approach in determining whether

 conduct was actually aimed at targeting at U.S. persons. As a result, regardless of what

 precautions a foreign broker dealer adopts to prevent U.S. persons from accessing its website or

 blocking direct communications, if the foreign broker dealer engages in conduct that makes it

 appear obvious that it is targeting U.S persons, the registrations exemptions will not be

 applicable. For example, the Commission has noted solicitations which emphasize an investor’s

 ability to avoid U.S. incomes taxes on his investments is conduct that is obviously aimed at US

 citizens or residents, as they are the only individuals who would need to attempt to avoid U.S.

 income taxes.

        Here, there is no content contained in either the website or as part of other Internet

 activities that is obviously aimed at U.S. persons. In fact, all of the language found in both the

 website and the Sykes webcast – the only internet activity Enforcement Staff brought to Mr.

 Gentile’s attention – is clearly aimed at non-U.S. persons. Contrary to suggesting that U.S.

 persons could avoid income taxes by dealing with SureTrader, the account opening paperwork

 requires every U.S. person to acknowledge that he or she has “ reporting obligations to the

 United States Government of income/loss, money transfers to an offshore brokerage firm, or

 ownership or control of a foreign entity” and that the customer has “independently sought



                                                  17
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 22 of 28 PageID: 559



 professional legal and tax advice before opening an account with Swiss America Securities Ltd.”

 SureTrader provides all U.S. clients with their tax information, including a breakdown of total

 net profits per symbol, and a breakdown of all fees paid

        During a November 12 phone conference with Enforcement Staff, counsel for Mr.

 Gentile was informed that the language on SureTrader’s website is clearly aimed at U.S. persons

 because it references the Pattern Day Trading Rule, and U.S. margin limits. But these types of

 statements are not obviously targeted at U.S. persons, and certainly are not the type of statements

 that the Commission referenced in its guidance as giving rise to an inference of solicitation. In

 fact, these statements are targeted at non-U.S. persons that SureTrader wants as clients, and are

 intended to highlight to those foreign persons that SureTrader has a competitive advantage over

 U.S. broker dealers who are subject to these restrictions. The Enforcement Staff is simply wrong

 to suggest that a foreign broker dealer targets U.S. persons by making any statement about

 America, Americans, or American regulations. By making such statements, SureTrader is

 competing with U.S. broker dealers for English-speaking investors in non-US jurisdictions; it is

 not targeting U.S. persons.

        This point is equally applicable regarding the only Internet activity at issue, the Sykes

 Webcast. There is not a single statement on that webcast that is obviously targeting Americans.

 And in fact, a review of the webcast bears this out. Specifically:

                1. When asked about SureTrader's high wire transfer fees, Mr. Gentile responded
                   that wires are more expensive because they are international, as “we’re not
                   dealing with US firms.”
                2. When Gentile was asked if SureTrader can do an ACH transaction, he
                   immediately responded “no, because those wire transfers only come from US
                   banks, and SureTrader does not interact with US banks.”
                3. When someone asked about SureTrader’s Insurance Underwriter, Mr. Gentile
                   recommended the individual visit the website, knowing that Americans are
                   blocked from viewing the website.


                                                 18
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 23 of 28 PageID: 560



                4. When asked which countries’ citizens are accepted as clients, Mr. Sykes
                   responded that SureTrader accepts clients from the “United Kingdom,
                   Australia, and Canada.” Mr. Gentile responded that “the regulators tell us
                   which countries are on the list of who we can’t do business with and we
                   follow the rules.”
         There are no statements about avoiding U.S. income tax or any other statement that can

 only be meant to target U.S. persons.

  III.   Mr. Gentile did not aid and abet any violation


         A.     There is no underlying violation; Mr. Gentile had no awareness of a violation, and
                acted in good faith.


         Three elements are required to establish an aiding and abetting violation of federal

 securities laws: (1) a securities violation by a primary party; (2) that the aider and abettor had a

 general awareness of its role in the violation; and (3) that the aider and abettor knowingly

 rendered substantial assistance in that violation.20 Individuals who are convicted of aiding and

 abetting securities violations are universally those who knowingly engaged in conduct that they

 knew to be wrong.

         For the reasons discussed above, there can be no aiding and abetting liability on the part

 of Mr. Gentile. There is no violation of Rule 15a-6 by Swiss America, the primary party. But

 even if FINRA now, for the first time, takes the position that a pop-up blocker that blocks U.S.

 residents from viewing a foreign broker dealer’s website, bold disclaimers on every page, and a

 non-solicitation policy that follows Commission guidance to a T is insufficient to demonstrate

 compliance with the unsolicited transaction registration exemption, Mr. Gentile certainly had no

 advance notice of that position. Neither FINRA, nor the Commission, nor any other regulatory


 20
   Abell v. Potomac Ins. Co., 858 F.2d 1104, 1126 (5th Cir. 1988), vacated on other grounds sub nom
 Fryar v. Abell, 492 U.S. 914 (1989); Abraham & Sons Capital, Inc., 75 S.E.C. Docket 1481, 1492 (July
 31, 2001) (citing Graham v. SEC, 222 F.3d 994, 1000 (D.C. Cir. 2000)).


                                                  19
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 24 of 28 PageID: 561



 body has ever advanced such a strict interpretation of Rule 15a-6(1). Therefore, even were the

 Commission to find an underlying violation, Mr. Gentile should still not be found to have

 intentionally aided and abetted it, as he had no prior notice of what the new interpretation of the

 rules would be. 21

        Furthermore, Mr. Gentile did not aid and abet a registration violation of the Exchange

 Act by participating in the Sykes webcast. The webcast, as discussed fully above, was not aimed

 at US persons, but rather at Mr. Sykes’ large non-U.S. audience. It was these individuals, all

 English speaking non-U.S. investors, who Mr. Gentile was soliciting. And even if U.S. persons

 had access to the webcast (whether during its live taping or after being placed on the Sykes

 webpage) this conduct should not be found to be a solicitation of those persons because the

 website and the compliance policy provided a backstop that should have prevented any U.S.

 person who saw the webcast from believing that they were being solicited, or permitted to access

 the website or open an account with SureTrader. Mr. Gentile reasonably believed that the

 website’s design and language made clear that SureTrader was not soliciting U.S. persons and

 therefore anything he said on the webcast could not be considered a solicitation of U.S. investors.

        Finally, the webcast was a one off event that occurred two months after SureTrader

 opened for business and that has never been repeated. Importantly, other than this one Internet

 activity that Enforcement Staff has raised, there is not a single allegation of affirmative

 solicitation by SureTrader. Even if FINRA is not persuaded that the webcast was aimed at non-

 U.S. persons or that Mr. Gentile believed the website provided the appropriate backstop, it is

 21
   See S.E.C., Report of the Advisory Committee on Enforcement Policies and Practices at iv (June 1,
 1972) (“Wells Report”), reprinted in Arthur F. Mathews, et al., Enforcement and Litigation under the
 Federal Securities Laws 1973, at 275 (Practicing Law Institute 1973) (“The Commission should give due
 consideration in cases which appear to involve [] good faith efforts at compliance to exercising its
 discretion against bringing a formal enforcement proceeding notwithstanding the appearance of a
 violation.”).


                                                  20
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 25 of 28 PageID: 562



 questionable whether this is the type of disciplinary action that FINRA ought to bring. There is

 no pattern of trying to solicit U.S. investors. There is no obvious and blatant solicitation of any

 U.S. person. There is no systematic attempt to evade Commission registration requirements. A

 webcast that occurred once, and which occurred in the context of a company with well-

 established and well-documented non-solicitation policy, should not form the basis of any

 disciplinary action against its founder on an aiding and abetting theory.

  IV.   A disciplinary action against Mr. Gentile for this conduct is inconsistent with the
        Commission’s approach to foreign broker dealers and would raise due process
        concerns


        To our knowledge, no federal court has interpreted the Commission’s guidance in the

 1998 Release on the “unsolicited transactions” exemption. Indeed, FINRA has never before – so

 far as we know – instituted a disciplinary action against an individual based on similar facts.

 There is, however, one case currently pending before Judge Daniels of the United States District

 Court for the Southern District of New York. In that case, the SEC is claiming a foreign broker

 dealer solicited U.S. persons by maintaining a website and servicing U.S. persons. See Securities

 and Exchange Commission v. Gibraltar Global Securities, Inc. et al., No. 13 Civ. 2575 (GBD)

 (S.D.N.Y. filed Apr. 18, 2013). The Gibraltar case involves allegations of significantly more

 egregious conduct than the allegations here. While Judge Daniels has not yet ruled on the

 defendants’ motion for summary judgment, the oral argument on that motion on August 13,

 2013, is illuminating for purposes of determining whether FINRA could ultimately be successful

 in a disciplinary action against Mr. Gentile.

        During that oral argument, a transcript of which is attached hereto as Exhibit F, Judge

 Daniels posed two questions that he believes drive the analysis of whether a foreign broker

 dealer’s website constitutes an improper solicitation. He asked of the defendants, “Who are you



                                                  21
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 26 of 28 PageID: 563



 soliciting through [your] website. And how does it exclude rather than include U.S. Investors.”22

 Unlike SureTrader, the defendants in Gibraltar did not do anything to exclude U.S. persons from

 viewing its website – and takes the very reasonable position that it was not legally required to.

 Unlike Swiss America, Gibraltar did not use a click-wrap blocking agreement, did not have a

 disclaimer on its site that it did not service US-based persons, and did not maintain records

 demonstrating non-solicitation.23 Moreover, Gibraltar’s other Internet activity included conduct

 that was exactly what Commission guidance said was inappropriate. Specifically, Gibraltar

 promoted U.S. persons’ ability to avoid U.S. taxes. Even under these facts, however, Judge

 Daniels indicated that if the case survived a motion to dismiss, the Complaint “quite frankly [] is

 clearly minimally sufficient,” and that “this is one of the weaker set of allegations that one can

 make with regards to a solicitation claim…”24

            Regardless of whether Judge Daniels grants summary or judgment, the Gibraltar

 proceedings strongly suggest that there can be no aiding and abetting liability on the part of Mr.

 Gentile here. If the only articulation by a federal judge on this issue is that a claim of solicitation

 based on merely having a website which does not block US persons or contain disclaimer

 language and services U.S. persons is “minimally sufficient” to make out a solicitation claim, we

 respectfully submit that where, as here, (1) the foreign broker dealer’s website blocks U.S.

 persons, (2) contains disclaimer language on every page, (3) the broker dealer inquires of U.S.


 22
      Exhibit F at 6.
 23
   Id. Rather, the defendants argued that they were not required to exclude U.S. investors from viewing
 the site, nor were they required to post the disclaimer. The Gibraltar defendants instead argue that, as
 long as customers were not solicited to the website, there was no solicitation violation. The Commission
 disagrees with Gibraltar’s position and argues that the solicitation violation was the advertising material
 on the website itself. The Commission also takes the position that solicitation to the website is not the
 violation. The Sykes webcast can only be interpreted to be a solicitation to the website, and according to
 the Commission such conduct is not a violation.
 24
      Id. at 49-50.


                                                     22
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 27 of 28 PageID: 564



 persons whether they were solicited, and (4) maintains records establishing that the potential

 U.S. customer affirmatively sought out SureTrader, that SureTrader is operating well within the

 bounds of Rule 15a-6 and that Mr. Gentile was clearly acting in good faith. And a single

 webcast, even if found to be directed at U.S. persons – which it was not – should not be found

 conduct sufficient to give rise to a disciplinary action given all of the other safeguards the foreign

 broker dealer put in place.


                                            CONCLUSION

        FINRA’s proposed disciplinary action against Mr. Gentile is unwarranted. It represents

 an abrupt shift away from the Commission’s long-term policy to permit foreign broker dealers to

 service U.S. customers whom they do not solicit and who reach out to the broker dealer “on their

 own accord.” There is no precedent for a case against a broker dealer who has done what

 SureTrader has done to follow U.S. law and Commission guidance. It is easy to see why the

 Commission brought charges against Gibraltar. That firm was clearly soliciting U.S. persons and

 a review of the transcript in the Oral Argument demonstrates that they have no compelling

 response to the Judge’s simple questions, who were you soliciting and how did you exclude

 Americans? Mr. Gentile has easily answered these pivotal questions. The Gibraltar case is the

 exact opposite of the case here. Even if FINRA takes issue around the edges of how the non-

 solicitation program was run, there can be no serious debate that SureTrader tried, in good faith,

 to follow Commission guidance. Respectfully, FINRA should not promulgate policy through the

 novel, post hoc interpretation of Commission rules.

        For the foregoing reasons, we respectfully submit that FINRA disciplinary action against

 Mr. Gentile is unwarranted in this case.




                                                  23
Case 2:19-cv-05155-JLL-JAD Document 16-5 Filed 04/15/19 Page 28 of 28 PageID: 565



        If Enforcement Staff still believes that a disciplinary action against Mr. Gentile is

 appropriate after reviewing this Wells Submission and the Oral Argument Transcript, we

 respectfully request an in-person meeting with Enforcement Staff prior to submitting these

 materials for senior review.




 DATED:         January 10, 2014
                                                              Respectfully submitted,




                                                              Adam Ford
                                                              Harris O'Brien, St. Laurent &
                                                              Chaudhry LLP
                                                              111 Broadway, Suite 1502
                                                              New York, NY 10006
                                                              (917) 512-6937
                                                              aford@harrisobrien.com
                                                              Attorney for Guy Gentile




                                                 24
